NORDION INC. OFFICER'S CERTIFICATE To:Alberta Securities Commission British Columbia Securities Commission Manitoba Securities Commission New Brunswick Securities Commission Government of Newfoundland and Labrador Nova Scotia Securities Commission Ontario Securities Commission Prince Edward Island Securities Office Autorité des marchés financiers (Québec) Saskatchewan Financial Services Commission Securities Division Government of Yukon Department of Community Services Government of Northwest Territories Department of Justice, Nunavut In connection with the annual and special meeting of shareholders of Nordion Inc. (the"Corporation") scheduled to be held on May 27, 2014 (the"Meeting"), and pursuant to Section2.20 of National Instrument 54-101—Communication with Beneficial Owners of Securities of a Reporting Issuer ("NI 54-101"), the undersigned, duly appointed Chief Financial Officer of the Corporation, hereby certifies for and on behalf of the Corporation, and not in his personal capacity and without personal liability, that: (a) the Corporation has arranged to have proxy-related materials for the Meeting sent in compliance with NI 54-101 to all beneficial owners at least 21 days before the date fixed for the Meeting; (b) the Corporation has arranged to have carried out all the requirements of NI54-101 in addition to those described in paragraph (a) above; and (c) the Corporation is relying upon Section2.20 of NI 54-101. DATED April 29, 2014 /s/ Peter Dans G. Peter Dans Chief Financial Officer NORDIONINC.
